194 F.2d 864
TAYLORv.STEELE.
No. 14526.
United States Court of Appeals Eighth Circuit.
March 7, 1952.
Rehearing Denied March 31, 1952.

Before GARDNER, Chief Judge, and SANBORN, WOODROUGH, THOMAS, JOHNSEN, RIDDICK and COLLET, Circuit Judges.
PER CURIAM.


1
An examination of the record in this case has convinced this court that this appeal prosecuted in forma pauperis is frivolous, Garcia v. Steele, 8 Cir., 193 F.2d 276, 278-279, Williams v. Steele, 8 Cir., 194 F.2d 32, and that the appellant's application for the appointment of counsel to represent him should have been denied.


2
A Court of Appeals will not appoint counsel for an indigent appellant unless it appears that his appeal has merit. Gargano v. United States, 9 Cir., 140 F.2d 118; Application of Taylor, 7 Cir., 139 F.2d 1018; Kelly v. United States, 9 Cir., 135 F.2d 919; Ligare v. Harries, 7 Cir., 128 F.2d 582. See also Kinney v. Plymouth Rock Squab Co., 236 U.S. 43, 45, 35 S. Ct. 236, 59 L. Ed. 457; Gilmore v. United States, 8 Cir., 131 F.2d 873, 874.


3
The order of this court entered February 15, 1952, appointing counsel for the appellant is vacated and the appeal is dismissed upon the ground that it is frivolous within the meaning of Section 1915, Title 28 U.S.C.A.